Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.
Applicant’s cancellation of claim 5 overcomes the rejection of claim 5 under 35 USC 112(b). and the objection to the drawings.
Applicant’s amendment to the Abstract overcomes the objection to its contents.
Applicant’s traverse of the rejection of claims 1-4, the Applicant argues that the prior art of Grant et al. fails to teach or fairly suggest a method applied to oligonucleotides.
Applicant contends that none of the compounds investigated in Grant are oligonucleotides.
Claim 1 requires the step of providing a sample believed to contain a component of interest.  The component of interest is not required in the claim, merely the potential or suspicion such compound may be present.  The disclosure defines component of interest as an marker that may provide biological information about the physiological state of an organism (page 4, Lines 3-5).
Grant is directed to analyzing for the presence of biomarkers defined at [0054] defined as “any biomolecule that may provide biological information about the physiological state of an organism.”
Therefore, the compound of interest definition and biomarker definition of the instant application and the prior art overlap and necessarily include oligonucleotides.
A method claim is a series of acts of steps.  The prior art discloses the active steps required in the claim on the component of interest.  Though the prior art does not utilize the term oligonucleotide in heac verba, the definition of the object of the test process, biomarker, encompasses the term and overlaps with the component of interest definition provided in the instant application.  Therefore, the process is anticipated by Grant.
Applicant further argues that Grant does not employ ion pairing.  Claim 1 requires that the separation and analyzing steps are conducted in conditions free of ion pairing.  Therefore, Grant satisfies the requirements of claim 1 since Grant does not employ ion pairing as noted by the Applicant.
Claims 1-4 stand finally rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2011/0240842.
 Regarding claims 1-4, ‘842 discloses a method for analyzing a biomarker which as defined at [0054] applied to the term therapeutic oligonucleotide comprising providing a biological sample comprising plasma [0099], extracting at least one component of interest with solid phase extraction in the absence of electrostatic binding additive using for example alkylsulfonates or alkylammonium salts [0059], separating components via liquid chromatography [0103-0104], and analyzing the components with a mass spectrometer [0105-0108].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881